WARNER, Judge,
dissenting.
This is a non-final appeal in an order granting partial summary judgment in a mortgage foreclosure. Appellee’s affidavit in support of his motion stated that appellant had failed to pay the January 27, 1992,1 payment and all subsequent payments. That is the only act of default set forth in the affidavit. Appellant’s affidavit states that he has made numerous mortgage payments, “including but not limited to payment for January 1992.” This appears to me to raise a disputed issue of material fact, namely whether appellant is in default for failing to pay the January mortgage payments and all subsequent payments.

. Appellant makes much of a date difference, but it is quite clear that it is a typographical error.